       Case 2:19-cr-00119-JAM Document 42 Filed 09/29/20 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
2    Federal Defender
     LEXI NEGIN, #250376
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700
5
     Fax: 916-498-5710
6    Lexi_negin@fd.org

7    Attorneys for Defendant
     JOHN MAASEN
8
9                               IN THE UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                   ) Case No. 2:19-CR-00119-JAM
12                                                )
                       Plaintiff,                 ) DEFENDANT'S CONSENT TO APPEAR
13                                                ) VIA VIDEO-TELECONFERENCE
              vs.                                 )
14                                                )
      JOHN MAASEN,                                ) Date: September 29, 2020
15                                                ) Time: 9:30 a.m.
                       Defendant.                 ) Judge: Hon. John A. Mendez
16                                                )
                                                  )
17
18           Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-
19   teleconference. Defendant agrees that this sentencing cannot be further delayed without serious
20   harm to the interests of justice. Defendant also understands that, under Federal Rules of
21   Criminal Procedure 32 and 43, as well as the Constitution, he may have the right to be physically
22   present at this hearing. Defendant understands that right and voluntarily agrees to waive it and to
23   proceed remotely. Counsel joins in this consent, agreement, and waiver.
24           The parties request that the Court find that for reasons specific to this case, sentencing
25   cannot be further delayed without serious harm to the interests of justice. Specifically: the
26   defendant is in custody pending trial, and wishes to proceed with the sentencing as to resolve this
27
28
     Ofrm
     Defendant's Consent to Appear via Video-         -1-            United States v. Maasen, 2:18-cr-255-WBS
     Teleconference
       Case 2:19-cr-00119-JAM Document 42 Filed 09/29/20 Page 2 of 2



1    matter and move to BOP custody as quickly as possible. As a result, the Court will proceed, with
2    defendant’s consent, by video-teleconference
3            Pursuant to Gen. Order 616, counsel for Ms. Maasen signs this waiver on his behalf.
4
5    Dated: September 29, 2020
                                                 /s/ John Maasen
6
                                                 JOHN MAASEN
7
     I agree and consent to my Client’s appearance at his sentencing by video-teleconference.
8
     Dated: September 29, 2020
9                                                _/s/ Lexi Negin
10                                               LEXI NEGIN
                                                 Assistant Federal Defender
11                                               Attorney for Defendant
                                                 JOHN MAASEN
12
13   IT IS SO ORDERED.
14
15   DATED: September 29, 2020                      /s/ John A. Mendez
                                                    HONORABLE JOHN A. MENDEZ
16
                                                    UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-       -2-           United States v. Maasen, 2:18-cr-255-WBS
     Teleconference
